 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    SAM VAGLE,                                      Case No. 1:18-cv-01321-LJO-JLT
12                   Plaintiff,                       ORDER REQUIRING DISMISSAL
                                                      DOCUMENTS AS TO SHADOW
13           vs.                                      EMERGENCY PHYSICIANS, PLLC TO
14    TRANSWORLD SYSTEMS INC. et al.,                 BE FILED BY JUNE 14, 2019
                                                      (Doc. 17)
15                   Defendants.
16

17          The plaintiff has notified the Court that he has settled the action with Shadow Emergency

18   Physicians, PLLC and will file dismissal documents within 60 days. (Doc. 17) Thus, the Court

19   ORDERS:

20          1.      The stipulated dismissal signed by all parties who have appeared, SHALL be filed

21   no later than June 14, 2019.

22

23
     IT IS SO ORDERED.
24

25      Dated:     April 12, 2019                            /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
